DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
2.	Applicant’s election of Specie 1, claims 1-8 and 10-12 in paper dated 05/30/22 is acknowledged.

Claim Objections
3.	Claim 3, lines 3-6, “the conducting sheets”3-6 and claim 4, line 3, “conducting sheets” should be --conducting sheet--;

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-4, 6 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tan et al. (11,101,584).
Regarding claim 1, Tan et al. disclose a data cable, comprising a first connecting part (301, figure 1), a second connecting part (10, figure 1) and a rotating shaft (104, figure 2), wherein the first connecting part comprises a terminal head (pointed at 301, figure 1 and 3012, figure 11) and an adapter plate (301, figure 15) connected to the terminal head; the terminal head is configured to be connected to an electronic apparatus; one end of the adapter plate is electrically connected to the terminal head, and the other end of the adapter plate is rotatably connected to the rotating shaft (figure 15); the second connecting part is configured to be connected to a line body; the second connecting part comprises a fixed core (101, figure 2), and at least one first conducting connection sheet (103, figure 3) and at least one second conducting connection sheet (another 103) which are arranged on the fixed core; the fixed core is provided with a through groove for the adapter plate to be inserted (figure 10); when the adapter plate is rotatably connected to the fixed core through the rotating shaft, the first and second conducting connection sheets are electrically connected to the adapter plate to realize charging and/or data transmission (figure 15).
Regarding claim 2, a conducting sheet (3013, figure 11) is arranged on the adapter plate; the adapter plate comprises an arc-shaped structure; the conducting sheet is electrically connected to the terminal head; and the conducting sheet is electrically connected to the first conducting connection sheet and the second conducting connection sheet.
Regarding claim 3, the conducting sheet comprises an arc-shaped structure (figure 11); the adapter plate comprises two main surfaces arranged opposite to each other; the conducting sheet is arranged on the two main surfaces of the adapter plate; the number of the conducting sheet is set to at least 2; when the number of the conducting sheets on one main surface is greater than or equal to 2, the conducting sheets are arranged in a form of a concentric ring.
Regarding claim 4, the terminal head comprises conducting needles (conductors of the cable 3012, figure 11) which are electrically connected to the respective conducting sheets.
	Regarding claim 6, the number of the conducting needles is at least 1; when the number of the conducting needles is greater than or equal to 2, the conducting needles are arranged in a straight line.
	Regarding claim 10, figure 3 shows the first conducting connection sheet (two of 103) comprises a first fixing sheet, a first electric brush arranged on the first fixing sheet, and two first fixing buckles arranged on both sides of the first fixing sheet; and the second conducting connection sheet (another two of 103) comprises a second fixing sheet, a second electric brush arranged on the second fixing sheet, and two second fixing buckles arranged on both sides of the second fixing sheet.
Regarding claim 11, the length of each of the first fixing buckle is less than the length of the first fixing sheet, and the length of each of the second fixing buckles is less than the length of the second fixing sheet.
Regarding claim 12, figure 2 shows the fixed core is provided with a first slot hole and a second slot hole for allowing the first conducting connection sheet and the second conducting connection sheet to be clamped; the first slot hole and the second slot hole are communicated with the through groove; and the rotating shaft is arranged on the fixed core.

Allowable Subject Matter
6.	Claims 5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        06/06/22.
thanh-tam.le@uspto.gov